Citation Nr: 0205692	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  99-16 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraine headaches.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from April 1979 to March 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
claims for service connection for migraine headaches, acute 
lumbosacral strain, and compression fracture of L1 with 
bulging annuli at L2-L3, L5-S1 and hypertrophic spurring at 
L4-L5, L5-S1.  In a rating decision dated in August 2001, the 
RO granted service connection for compression fracture of L1 
with bulging annuli at L2-L3, L5-S1 and hypertrophic spurring 
at L4-L5, L5-S1.  While the RO has continued to certify the 
issue of service connection of service connection for acute 
lumbosacral strain as an appellate issue, it appears that the 
grant of service connection for the vertebral fracture and 
spurring is a complete grant of the benefit sought by the 
appellant.  She specifically wanted service connection for 
the back pain she was experiencing and the currently service 
connected back condition contemplates all low back pain 
present.  Under the circumstances, that issue has been 
addressed in favor of the appellant and is not before the 
Board for appellate review and this decision will be limited 
to the migraine headaches.


FINDING OF FACT

The veteran's migraine headache disorder was first manifested 
in service.


CONCLUSION OF LAW

A migraine headache disorder was incurred during active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that her migraine headache disorder was 
first manifested and treated during service.  Her service 
medical records reflect her treatment for headaches on 
several occasions.  In July 1980, she gave a history of 4-5 
headaches per month for several months.  On her July 1983 
periodic examination, she reported a diagnosis of stress-
related migraines which were "still unresolved."  At that 
time, she noted that she had discontinued seeking treatment 
for her condition.  Her separation examination, dated in 
February 1988, again reveals her report of migraine headaches 
which occurred twice per month and were inadequately relieved 
by medication.

Post-service, an October 1988 private clinical record 
revealed the veteran's report of migratory headaches which 
occurred for 3-4 days at a time.  Her subsequent clinical 
records reflect diagnoses of migraine and tension headaches.  
In a letter dated in April 1999, Charles F. Rattray, M.D., 
indicated opinion that the veteran developed migraine 
headaches in service which may have been triggered by her 
1979 injury.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime military service.  38 U.S.C.A. 
§ 1131 (West 1991).  The claimant bears the burden to present 
and support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
Supp. 2001).  In evaluating service connection claims, the 
Board shall consider all information and lay and medical 
evidence of record.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001).  

In this case, the veteran's service medical records reflect 
in-service report of recurrent headaches which were 
reportedly diagnosed as migraine headaches.  This diagnosis, 
however, is not reflected in the service medical records.  
The frequency of her headaches is reflected in both clinical 
records and formal examinations, to include report of 
continuing headaches at the time of separation in February 
1988.  Within several months of discharge, her post-service 
medical records establish continuity of headache symptoms 
which were eventually diagnosed as migraine and tension 
headaches.  Furthermore, Dr. Rattray appears to provide 
opinion that the veteran manifested migraine headaches in 
service.  From this evidence, the Board concludes that the 
veteran's migraine headache disorder was first manifested in 
service.  See generally Arms v. West, 12 Vet. App. 188, 198 
(1999) (laypersons may provide probative evidence regarding 
conditions capable of observation or within the realm of lay 
knowledge); Harris v. West, 203 F.3d 1347 (2000) (medical 
opinion based upon lay history may be regarded as competent 
medical evidence).


ORDER

Service connection for migraine headaches is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



